UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5931 Nuveen New York Performance Plus Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end: September 30 Date of reporting period: March 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. INVESTMENT ADVISER NAME CHANGE Effective January 1, 2011, Nuveen Asset Management, the Funds’ investment adviser, changed its name to Nuveen Fund Advisors, Inc. (“Nuveen Fund Advisors”). Concurrently, Nuveen Fund Advisors formed a wholly-owned subsidiary, Nuveen Asset Management, LLC, to house its portfolio management capabilities. NUVEEN INVESTMENTS COMPLETES STRATEGIC COMBINATION WITH FAF ADVISORS On December 31, 2010, Nuveen Investments completed the strategic combination between Nuveen Asset Management, LLC, the largest investment affiliate of Nuveen Investments, and FAF Advisors. As part of this transaction, U.S. Bancorp – the parent of FAF Advisors – received cash consideration and a 9.5% stake in Nuveen Investments in exchange for the long term investment business of FAF Advisors, including investment management responsibilities for the non-money market mutual funds of the First American Funds family. The approximately $27 billion of mutual fund and institutional assets managed by FAF Advisors, along with the investment professionals managing these assets and other key personnel, have become part of Nuveen Asset Management, LLC. With these additions to Nuveen Asset Management, LLC, this affiliate now manages more than $100 billion of assets across a broad range of strategies from municipal and taxable fixed income to traditional and specialized equity investments. This combination does not affect the investment objectives or strategies of the Funds in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at HydePark, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. Nuveen Investments managed approximately $206 billion of assets as of March 31, 2011. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Common Share Dividend and Share Price Information 12 Performance Overviews 14 Portfolios of Investments 19 Statement of Assets and Liabilities 51 Statement of Operations 52 Statement of Changes in Net Assets 53 Statement of Cash Flows 55 Financial Highlights 56 Notes to Financial Statements 62 Board Approval of Sub-Advisory Arrangements 73 Reinvest Automatically, Easily and Conveniently 74 Glossary of Terms Used in this Report 76 Other Useful Information 79 Chairman’s Letter to Shareholders Dear Shareholders, In 2010, the global economy recorded another year of recovery from the financial and economic crises of 2008, but many of the factors that caused the downturn still weigh on the prospects for continued improvement. In the U.S., ongoing weakness in housing values has put pressure on homeowners and mortgage lenders. Similarly, the strong earnings recovery for corporations and banks is only slowly being translated into increased hiring or more active lending. Globally, deleveraging by private and public borrowers has inhibited economic growth and that process is far from complete. Encouragingly, constructive actions are being taken by governments around the world to deal with economic issues. In the U.S., the recent passage of a stimulatory tax bill relieved some of the pressure on the Federal Reserve to promote economic expansion through quantitative easing and offers the promise of sustained economic growth. A number of European governments are undertaking programs that could significantly reduce their budget deficits. Governments across the emerging markets are implementing various steps to deal with global capital flows without undermining international trade and investment. The success of these government actions could determine whether 2011 brings further economic recovery and financial market progress. One risk associated with the extraordinary efforts to strengthen U.S. economic growth is that the debt of the U.S. government will continue to grow to unprecedented levels. Another risk is that over time there could be inflationary pressures on asset values in the U.S. and abroad, because what happens in the U.S. impacts the rest of the world economy. Also, these various actions are being taken in a setting of heightened global economic uncertainty, primarily about the supplies of energy and other critical commodities. In this challenging environment, your Nuveen investment team continues to seek sustainable investment opportunities and to remain alert to potential risks in a recovery still facing many headwinds. On your behalf, we monitor their activities to assure they maintain their investment disciplines. As you will note elsewhere in this report, on December 31, 2010, Nuveen Investments completed a strategic combination with FAF Advisors, Inc., the manager of the First American Funds. The combination adds highly respected and distinct investment teams to meet the needs of investors and their advisors and is designed to benefit all fund shareholders by creating a fund organization with the potential for further economies of scale and the ability to draw from even greater talent and expertise to meet those investor needs. As of the end of April, 2011, Nuveen Investments had completed the refinancing of all of the Auction Rate Preferred Securities issued by its taxable closed-end funds and 89% of the MuniPreferred shares issued by its tax-exempt closed-end funds. Please consult the Nuveen Investments web site, www.Nuveen.com, for the current status of this important refinancing program. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board May 19, 2011 4 Nuveen Investments Portfolio Manager’s Comments Nuveen New York Municipal Value Fund, Inc. (NNY) Nuveen New York Municipal Value Fund 2 (NYV) Nuveen New York Performance Plus Municipal Fund, Inc. (NNP) Nuveen New York Dividend Advantage Municipal Fund (NAN) Nuveen New York Dividend Advantage Municipal Fund 2 (NXK) Portfolio manager Scott Romans discusses key investment strategies and the six-month performance of the Nuveen New York Funds. Scott, who joined Nuveen in 2000, assumed portfolio management responsibility for these five New York Funds in January 2011 from Cathryn Steeves, who managed NNY, NNP, NAN and NXK from 2006 to December 2010 and NYV from its inception in 2009 to December 2010. What key strategies were used to manage the New York Funds during the six-month reporting period ended March 31, 2011? After rallying through most of 2010, municipal bond prices declined during this six-month period, impacted by investor concerns about inflation, the federal deficit, and the deficit’s impact on demand for U.S. Treasuries. Adding to this situation was media coverage of the strained finances of many state and local governments. As a result, money began to flow out of municipal funds, yields rose and valuations declined. Toward the end of this period, we saw the environment in the municipal market improve, as crossover buyers were attracted by municipal bond prices and tax-exempt yields, resulting in decreased outflows, declining yields, and rising valuations. The municipal bond market also was affected by a significant decline in new tax-exempt issuance during this period. One reason for this decrease was the heavy issuance of taxable municipal debt under the Build America Bond (BAB) program, which was created as part of the American Recovery and Reinvestment Act of February 2009 and which expired December 31, 2010. During the fourth quarter of 2010, taxable Build America Bonds issuance nationwide totaled $44.1 billion, accounting for 33% of new bonds in the municipal market. This program also meaningfully impacted the availability of tax-exempt bonds in New York, which ranked second (after California) in terms of dollar amount of BABs issued during this period. For the three months ended December 31, 2010, taxable Build America Bond issuance in New York totaled $5.7 billion, representing approximately 37% of new bonds issued in the municipal marketplace. Since interest payments from Build America Bonds represent taxable income, we did not view these bonds as good investment opportunities for these Funds. Further compounding the supply situation was the decline in new municipal issuance during the Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings denotes the highest rating assigned by a Nationally Recognized Statistical Rating Organization (NRSRO) such as Standard & Poor’s (S&P), Moody’s, or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. Nuveen Investments 5 first three months of 2011, when issuance in New York declined 16% from that of the same period in 2010. Because of the constrained issuance of tax-exempt municipal bonds, much of our investment activity during the period was opportunistic. We continued to take a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long-term. During this period, the Funds focused on purchasing bonds rated AAA and AA from some of the state’s larger issuers. We also found value in lower-rated airports, health care and education bonds, including universities and charter schools, purchased in both the primary and secondary markets. During the last three months of 2010, some of our investment activity resulted from opportunities created by the provisions of the Build America Bond program. For example, tax-exempt supply was more plentiful in the health care and higher education sectors because, as 501(c)(3) (nonprofit) organizations, hospitals and private universities generally did not qualify for the Build America Bond program and continued to issue bonds in the tax-exempt municipal market. Cash for new purchases during this period was generated primarily by the proceeds from bond calls and maturing bonds, which we worked to redeploy to keep the Funds fully invested. The Funds also sold a few holdings during this period, but overall, selling was very minimal because of the difficulty in finding suitable replacement securities. As of March 31, 2011, all five Funds continued to use inverse floating rate securities. We employ inverse floaters as a form of leverage for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform? Individual results for the Nuveen New York Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value* For periods ended 3/31/11 Fund 6-Month 1-Year 5-Year 10-Year NNY1 -3.31% 1.52% 3.70% 4.35% NYV1 -7.48% -2.25% N/A N/A NNP -5.67% 1.35% 4.20% 5.70% NAN -5.77% 1.00% 3.83% 5.59% NXK -5.78% 0.63% 4.06% 5.87% Standard & Poor’s (S&P) New York Municipal Bond Index2 -3.53% 1.47% 4.10% 4.72% Standard & Poor’s (S&P) National Municipal Bond Index3 -3.89% 1.45% 3.80% 4.64% Lipper New York Municipal Debt Funds Average4 -7.60% -0.56% 2.28% 4.76% * Six-month returns are cumulative; all other returns are annualized. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. 1 NNY and NYV are unleveraged Funds; the remaining three Funds in this report use structural leverage. 2 The Standard & Poor’s (S&P) New York Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade New York municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 3 The Standard & Poor’s (S&P) National Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade U.S. municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 4 The Lipper New York Municipal Debt Funds Average is calculated using the returns of all leveraged and unleveraged closed-end funds in this category for each period as follows: 6-month, 17 funds; 1-year, 17 funds; 5-year, 17 funds; and 10-year, 6 funds. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges. The Lipper average is not available for direct investment. 6 Nuveen Investments For the six months ended March 31, 2011, the cumulative return on common share net asset value (NAV) for NNY exceeded the returns for the Standard & Poor’s (S&P) New York Municipal Bond Index and the Standard & Poor’s (S&P) National Municipal Bond Index, while the other four Funds underperformed these two S&P indexes. All five of the New York Funds outperformed the average return for the Lipper New York Municipal Debt Funds Average. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. The use of structural leverage also factored into the performances of NNP, NAN and NXK. (NNY and NYV do not use structural leverage.) Leverage is discussed in more detail on page eight. During this period, municipal bonds with shorter maturities generally outperformed other maturity categories, with credits at the longest end of the curve posting the weakest returns. Among these five Funds, NNY was the most advantageously positioned in terms of duration and yield curve positioning, with more exposure to the outperforming shorter part of the yield curve. NYV, on the other hand, had the longest duration among these five Funds, typical for a newer Fund more recently invested in long-term bonds. Its greater exposure to the underperforming long part of the curve detracted from NYV’s performance for this period. During the current period, NYV also entered into forward interest rate swap transactions to help reduce the duration of its portfolio. Overall, duration and yield curve positioning was a neutral factor in the performance of NNP and NXK and a modest negative in NAN. Credit exposure also played an important role in performance. During the market reversal of late 2010, as the redemption activity in high-yield funds increased, lower-rated credits were negatively impacted. For the period as a whole, bonds rated BBB typically underperformed those rated AAA. All of these Funds tended to be overweighted in bonds rated BBB, which hurt their performance, with NYV having the heaviest exposure to BBB rated bonds among these Funds. Overall, sector allocation had the most significant impact on the performance of every Fund except NYV. Holdings that generally helped the Funds’ returns included resource recovery bonds, housing credits, and general obligation and other tax-supported bonds. The health care sector of the New York market also was a modest outperformer. In general, these Funds tended to be overweighted in housing and health care bonds, which enhanced their returns. In addition, pre-refunded bonds, which are often backed by U.S. Treasury securities, were among the stronger performers during this period, primarily due to their shorter effective maturities and higher credit quality. As of March 31, 2011, NNP had the largest allocation of pre-refunded bonds among these five Funds, which benefited its performance. Nuveen Investments 7 In contrast, the industrial development revenue (IDR), transportation, and “other revenue” sectors turned in relatively weaker performance, and tobacco credits and zero coupon bonds were among the poorest performers. The insured segment also failed to keep pace with the general municipal market return for the six months. These Funds were generally underweighted in transportation and “other revenue,” which lessened the negative impact of these sectors. IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of NNP, NAN and NXK relative to the comparative indexes was these Funds’ use of structural leverage . As mentioned previously, NNY and NYV do not use structural leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. This is what happened in these Funds during the period, and the use of structural leverage hurt their overall performance. RECENT DEVELOPMENTS REGARDING THE FUNDS’ REDEMPTION OF AUCTION RATE PREFERRED SHARES Shortly after their respective inception, each of the Funds (except NNY and NYV) issued auction rate preferred shares (ARPS) to create structural leverage. As noted in past shareholder reports, the ARPS issued by many closed-end funds, including these Funds, have been hampered by a lack of liquidity since February 2008. Since that time, more ARPS have been submitted for sale in each of their regularly scheduled auctions than there have been offers to buy. In fact, offers to buy have been almost completely nonexistent since late February 2008. This means that these auctions have “failed to clear,” and that many, or all, of the ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. This lack of liquidity in ARPS did not lower the credit quality of these shares, and ARPS shareholders unable to sell their shares continued to receive distributions at the “maximum rate” applicable to failed auctions, as calculated in accordance with the pre-established terms of the ARPS. In the recent market, with short term rates at multigenerational lows, those maximum rates also have been low. One continuing implication for common shareholders from the auction failures is that each Fund’s cost of leverage likely has been incrementally higher at times than it otherwise might have been had the auctions continued to be successful. As a result, each 8 Nuveen Investments Fund’s common share earnings likely have been incrementally lower at times than they otherwise might have been. As noted in past shareholder reports, the Nuveen funds’ Board of Directors/Trustees authorized several methods that can be used separately or in combination to refinance a portion of the Nuveen funds’ outstanding ARPS. Some funds have utilized tender option bonds (TOBs), also known as inverse floating rate securities, for leverage purposes. The amount of TOBs that a fund may use varies according to the composition of each fund’s portfolio. Some funds have a greater ability to use TOBs than others. Some funds have issued Variable Rate Demand Preferred (VRDP) Shares as well as Variable MuniFund Term Preferred (VMTP) Shares, which are a floating rate form of preferred stock with a mandatory term redemption. Some funds have issued MuniFund Term Preferred (MTP) Shares, a fixed rate form of preferred stock with a mandatory redemption period of three to five years. While all these efforts have reduced the total amount of outstanding ARPS issued by the Nuveen funds, the funds cannot provide any assurance on when the remaining outstanding ARPS might be redeemed. During 2010 and 2011, certain Nuveen leveraged closed-end funds (including NNP) received a demand letter from a law firm on behalf of purported holders of common shares of each such fund, alleging that Nuveen and the funds’ officers and Board of Directors/Trustees breached their fiduciary duties related to the redemption at par of the funds’ ARPS. In response, the Board established an ad hoc Demand Committee consisting of certain of its disinterested and independent Board members to investigate the claims. The Demand Committee retained independent counsel to assist it in conducting an extensive investigation. Based upon its investigation, the Demand Committee found that it was not in the best interests of each fund or its shareholders to take the actions suggested in the demand letters, and recommended that the full Board reject the demands made in the demand letters. After reviewing the findings and recommendation of the Demand Committee, the full Board of each fund unanimously adopted the Demand Committee’s recommendation. Subsequently, the funds that received demand letters (including NNP, NAN and NXK) were named in a consolidated complaint as nominal defendants in a putative shareholder derivative action captioned Martin Safier, et al. v. Nuveen Asset Management, et al. that was filed in the Circuit Court of Cook County, Illinois, Chancery Division (the “Cook County Chancery Court”) on February 18, 2011 (the “Complaint”). The Complaint, filed on behalf of purported holders of each fund’s common shares, also name Nuveen Fund Advisors, Inc. as a defendant, together with current and former Officers and interested Director/Trustees of each of the funds (together with the nominal defendants, Nuveen Investments 9 collectively, the “Defendants”). The Complaint contains the same basic allegations contained in the demand letters. The suits seek a declaration that the Defendants have breached their fiduciary duties, an order directing the Defendants not to redeem any ARPS at their liquidation value using fund assets, indeterminate monetary damages in favor of the funds and an award of plaintiffs’ costs and disbursements in pursuing the action. Nuveen Fund Advisors, Inc. believes that the Complaint is without merit, and is defending vigorously against these charges. As of March 31, 2011, NNP, NAN and NXK have redeemed all of their outstanding ARPS at par. As noted in previous shareholder reports, and as of March 31, 2011, the following Funds have issued and outstanding MTP Shares, at liquidation value, as shown in the accompanying table. MTP Shares at Fund Liquidation Value NAN NXK During the current period, NAN completed the issuance of an additional $25,360,000 2.50%, Series 2016 MTP. The net proceeds from this offering were used to refinance the Fund’s outstanding ARPS at par. The newly-issued MTP shares trade on the New York Stock Exchange under the symbol “NAN PrD.” These MTP shares are included in the total amount of MTP shares outstanding in the preceding table. VRDP As noted in previous shareholder reports, NNP has issued and outstanding $89.0 million of VRDP. (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies and Footnote 4 – Fund Shares for further details on MTP and VRDP Shares.) At the time this report was prepared, all 84 of the Nuveen closed-end municipal funds that had issued ARPS have redeemed at par all or a portion of these shares. These redemptions bring the total amount of Nuveen’s municipal closed-end funds’ ARPS redemptions to approximately $8.8 billion of the approximately $11.0 billion originally outstanding. For up-to-date information, please visit the Nuveen CEF Auction Rate Preferred Resource Center at: http://www.nuveen.com/arps. 10 Nuveen Investments Regulatory Matter During May 2011, Nuveen Securities, LLC (Nuveen) entered into a settlement with the Financial Industry Regulatory Authority (FINRA) with respect to certain allegations regarding Nuveen-sponsored closed-end fund Auction Rate Preferred Securities (ARPS) marketing brochures. As part of this settlement, Nuveen neither admitted to nor denied FINRA’s allegations. Nuveen is the broker-dealer subsidiary of Nuveen Investments, Inc. The settlement with FINRA concludes an investigation that followed the widespread failure of auctions for ARPS and other auction rate securities, which generally began in mid-February 2008. In the settlement, FINRA alleged that certain marketing materials provided by Nuveen were false and misleading. Nuveen agreed to a censure and the payment of a $3 million fine. Nuveen Investments 11 Common Share Dividend and Share Price Information The dividends of NNY, NYV, NNP, NAN and NXK remained stable throughout the six-month period ended March 31, 2011. Due to normal portfolio activity, common shareholders of the following Funds received capital gains distributions in December 2010 as follows: Long-Term Capital Gains Fund (per share) NNY NNP NAN All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of March 31, 2011, all of the Funds in this report had positive UNII balances, based upon our best estimates, for tax purposes and positive UNII balances for financial reporting purposes. COMMON SHARE REPURCHASES AND SHARE PRICE INFORMATION As of March 31, 2011, and since the inception of the Funds’ repurchase program, the Funds have cumulatively repurchased and retired their common shares as shown in the accompanying table. NNY, NYV and NAN have not repurchased any of their common shares since the inception of their repurchase programs. Common Shares % of Outstanding Fund Repurchased and Retired Common Shares NNY – – NYV – – NNP 0.2% NAN – – NXK 0.1% During the six-month reporting period, the Funds did not repurchase any of their outstanding common shares. 12 Nuveen Investments As of March 31, 2011, and during the six-month reporting period, the Funds’ common share prices were trading at (-) discounts to their common share NAVs as shown in the accompanying table. 3/31/11 Six-Month Average Fund (-)Discount (-)Discount NNY (-)4.12% (-)3.73% NYV (-)4.48% (-)5.42% NNP (-)3.13% (-)4.63% NAN (-)7.50% (-)7.10% NXK (-)7.72% (-)7.13% Nuveen Investments 13 NNY Nuveen New York Performance Municipal Value OVERVIEW Fund, Inc. as of March 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -4.12% Market Yield 4.69% Taxable-Equivalent Yield1 6.99% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 10/07/87) On Share Price On NAV 6-Month (Cumulative) -5.90% -3.31% 1-Year -1.97% 1.52% 5-Year 3.87% 3.70% 10-Year 4.89% 4.35% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 22.9% Health Care 11.5% Transportation 11.4% Education and Civic Organizations 11.1% Tax Obligation/General 10.1% Utilities 7.2% Housing/Multifamily 6.5% U.S. Guaranteed 5.1% Other 14.2% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A, and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 4 The Fund paid shareholders a capital gains distribution in December 2010 of $0.0062 per share. 14 Nuveen Investments NYV Nuveen New York Municipal Value Performance Fund 2 OVERVIEW as of March 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -4.48% Market Yield 5.54% Taxable-Equivalent Yield1 8.26% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 4/28/09) On Share Price On NAV 6-Month (Cumulative) -7.36% -7.48% 1-Year -2.00% -2.25% Since Inception 0.94% 5.61% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 25.3% Health Care 22.2% Housing/Multifamily 13.4% Transportation 11.6% Education and Civic Organizations 8.9% Water and Sewer 6.0% Tax Obligation/General 5.9% Other 6.7% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A, and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 15 NNP Nuveen New York Performance Performance Plus OVERVIEW Municipal Fund, Inc. as of March 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -3.13% Market Yield 6.20% Taxable-Equivalent Yield1 9.24% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 11/15/89) On Share Price On NAV 6-Month (Cumulative) -5.39% -5.67% 1-Year 6.08% 1.35% 5-Year 3.20% 4.20% 10-Year 6.26% 5.70% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 23.7% Health Care 14.3% Education and Civic Organizations 12.1% Transportation 9.3% U.S. Guaranteed 8.9% Tax Obligation/General 7.4% Utilities 6.3% Housing/Multifamily 5.0% Other 13.0% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A, and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 4 The Fund paid shareholders a capital gains distribution in December 2010 of $0.0128 per share. 16 Nuveen Investments NAN Nuveen New York Dividend Advantage Performance Municipal Fund OVERVIEW as of March 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -7.50% Market Yield 6.13% Taxable-Equivalent Yield1 9.14% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 5/26/99) On Share Price On NAV 6-Month (Cumulative) -8.16% -5.77% 1-Year 1.11% 1.00% 5-Year 1.70% 3.83% 10-Year 4.85% 5.59% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 25.6% Health Care 17.9% Transportation 12.2% Education and Civic Organizations 11.5% Tax Obligation/General 8.1% Housing/Multifamily 6.1% Utilities 4.4% Other 14.2% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A, and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 4 The Fund paid shareholders a capital gains distribution in December 2010 of $0.0344 per share. Nuveen Investments 17 NXK Nuveen New York Performance Dividend Advantage OVERVIEW Municipal Fund 2 as of March 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -7.72% Market Yield 6.24% Taxable-Equivalent Yield1 9.30% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 3/27/01) On Share Price On NAV 6-Month (Cumulative) -8.27% -5.78% 1-Year 0.66% 0.63% 5-Year 2.32% 4.06% 10-Year 4.83% 5.87% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 23.8% Transportation 14.8% Health Care 13.1% Education and Civic Organizations 12.6% Tax Obligation/General 9.1% Utilities 7.8% U.S. Guaranteed 4.7% Other 14.1% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A, and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 18 Nuveen Investments Nuveen New York Municipal Value Fund, Inc. NNY Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 1.2% (1.3% of Total Investments) $ 275 New York City Industrial Development Agency, New York, Liberty Revenue Bonds, 9/15 at 100.00 BB+ $ 235,744 IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, 6/17 at 100.00 BB Series 2007A, 5.000%, 12/01/23 Total Consumer Discretionary Consumer Staples – 2.1% (2.2% of Total Investments) New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 6/11 at 101.00 BBB 5.250%, 6/01/25 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 6/13 at 100.00 BBB 5.750%, 6/01/33 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB Series 2002, 5.375%, 5/15/33 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed 6/12 at 100.00 BBB Bonds, Series 2001A, 5.200%, 6/01/25 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB 5.000%, 6/01/26 6/16 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 10.7% (11.1% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 7/17 at 100.00 BBB 2007A, 5.000%, 7/01/31 Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 N/R Schools, Series 2007A, 5.000%, 4/01/37 Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt 12/20 at 100.00 N/R Revenue Bonds (Enterprise Charter School Project), Series 2011A, 7.500%, 12/01/40 90 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure 5/16 at 100.00 BBB– University, Series 2006, 5.000%, 5/01/23 Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 7/17 at 100.00 N/R 2007A, 5.000%, 7/01/41 – RAAI Insured Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call BBB Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, D’Youville College, 7/11 at 102.00 N/R Series 2001, 5.250%, 7/01/20 – RAAI Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/20 at 100.00 A– 2010, 5.250%, 7/01/30 Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 7/20 at 100.00 Baa1 2010, 5.250%, 7/01/35 Dormitory Authority of the State of New York, Second General Resolution Consolidated Revenue Bonds, City University System, Series 1993A: 5.750%, 7/01/18 No Opt. Call AA– 6.000%, 7/01/20 No Opt. Call AA– Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, 10/15 at 100.00 A Civic Facility Project, Series 2005, 5.000%, 10/01/35 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, 7/19 at 100.00 BBB+ Series 2009, 5.750%, 7/01/39 Nuveen Investments 19 Nuveen New York Municipal Value Fund, Inc. (continued) NNY Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ 245 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. 10/14 at 100.00 A– $ 230,489 Francis College, Series 2004, 5.000%, 10/01/34 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, YMCA of 6/11 at 100.00 A– Greater New York, Series 2002, 5.250%, 8/01/21 New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/39 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium 9/16 at 100.00 BBB– Project, Series 2006, 4.500%, 3/01/39 – FGIC Insured Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic 10/17 at 100.00 BBB College, Series 2007, 5.000%, 10/01/27 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Total Education and Civic Organizations Financials – 1.2% (1.2% of Total Investments) Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Series No Opt. Call A1 2005, 5.250%, 10/01/35 Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series No Opt. Call A1 2007, 5.500%, 10/01/37 Total Financials Health Care – 11.1% (11.5% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 BBB Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, New York 2/17 at 100.00 N/R Hospital Medical Center of Queens, Series 2007, 4.650%, 8/15/27 Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 BBB Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt 8/15 at 100.00 N/R Hospital, Series 2005, 4.900%, 8/15/31 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, 7/20 at 100.00 A2 Series 2010, 5.000%, 7/01/26 Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long 7/11 at 100.00 A3 Island Obligated Group – St. Catherine of Siena Medical Center, Series 2000A, 6.500%, 7/01/20 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer 7/16 at 100.00 AA Center, Series 2006-1, 5.000%, 7/01/35 Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AA+ Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, South Nassau Communities 7/13 at 100.00 Baa1 Hospital, Series 2003B, 5.500%, 7/01/23 Dormitory Authority of the State of New York, Revenue Bonds, Winthrop-South Nassau University 7/13 at 100.00 Baa1 Hospital Association, Series 2003A, 5.500%, 7/01/32 Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, 7/11 at 100.00 BB Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 No Opt. Call BBB– 5.500%, 2/01/32 No Opt. Call BBB– Nassau County Industrial Development Agency, New York, Revenue Refunding Bonds, North Shore No Opt. Call Baa1 Health System Obligated Group, Series 2001B, 5.875%, 11/01/11 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A: $ 1,175 5.250%, 2/15/21 – AMBAC Insured 2/13 at 100.00 Aa3 $ 1,209,322 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 100.00 Baa3 Island University Hospital, Series 2001B, 6.375%, 7/01/31 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 101.00 Baa3 Island University Hospital, Series 2002C, 6.450%, 7/01/32 Newark-Wayne Community Hospital, New York, Hospital Revenue Refunding and Improvement Bonds, 9/11 at 100.00 N/R Series 1993A, 7.600%, 9/01/15 Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 11/20 at 100.00 A3 2010-C2, 6.125%, 11/01/37 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 7/11 at 101.00 B– Series 2001A, 7.125%, 7/01/31 Total Health Care Housing/Multifamily – 6.3% (6.5% of Total Investments) East Syracuse Housing Authority, New York, FHA-Insured Section 8 Assisted Revenue Refunding 10/11 at 101.00 AAA Bonds, Bennet Project, Series 2001A, 6.700%, 4/01/21 New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, 7/15 at 100.00 AA+ Series 2005A, 5.000%, 7/01/25 – FGIC Insured New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2001A: 5.400%, 11/01/21 5/11 at 101.00 AA 5.500%, 11/01/31 5/11 at 101.00 AA 5.600%, 11/01/42 5/11 at 101.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/19 at 100.00 AA Series 2009C-1, 5.500%, 11/01/34 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/19 at 100.00 AA Series 2009M, 5.150%, 11/01/45 New York State Housing Finance Agency, Secured Mortgage Program Multifamily Housing Revenue 8/11 at 100.00 Aa1 Bonds, Series 2001E, 5.600%, 8/15/20 (Alternative Minimum Tax) Westchester County Industrial Development Agency, New York, GNMA Collateralized Mortgage Loan 8/11 at 102.00 Aaa Revenue Bonds, Living Independently for the Elderly Inc., Series 2001A, 5.375%, 8/20/21 Total Housing/Multifamily Housing/Single Family – 3.9% (4.0% of Total Investments) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 130, 4.650%, 4/01/27 4/15 at 100.00 Aa1 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 148, 2007, 5.200%, 10/17 at 100.00 Aa1 10/01/32 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 73A, 5.250%, 9/11 at 100.00 Aa1 10/01/17 (Alternative Minimum Tax) New York State Mortgage Agency, Mortgage Revenue Bonds, Thirty-Third Series A, 4.750%, 4/01/23 4/13 at 101.00 Aaa (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 3.8% (3.9% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Nursing Home Revenue Bonds, 8/11 at 100.00 AAA Eger Healthcare Center of Staten Island, Series 1998, 5.100%, 2/01/28 Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, W.K. Nursing 8/11 at 100.00 AAA Home Corporation, Series 1996, 6.125%, 2/01/36 Nuveen Investments 21 Nuveen New York Municipal Value Fund, Inc. (continued) NNY Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care (continued) $ 435 Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 AAA $ 415,629 Westchester Project, Series 2006, 5.200%, 2/15/41 Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens 11/16 at 100.00 Baa3 Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005, 7/15 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/11 at 101.00 N/R Needs Facilities Pooled Program, Series 2000, 8.125%, 7/01/19 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/11 at 101.00 N/R Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/16 at 101.00 N/R Needs Facilities Pooled Program, Series 2008A-1, 5.500%, 7/01/18 Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/16 at 101.00 N/R Needs Facilities Pooled Program, Series 2008-B1, 5.800%, 7/01/23 Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs 7/16 at 101.00 N/R Facilities Pooled Program Bonds, Series 2008-C1, 5.800%, 7/01/23 Total Long-Term Care Materials – 0.2% (0.2% of Total Investments) Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, 12/13 at 100.00 BBB International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) Tax Obligation/General – 9.7% (10.1% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2008 Series D, 5.125%, 12/01/25 12/17 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2010 Series C, 5.000%, 8/01/23 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2004C, 5.250%, 8/15/16 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2004E, 5.000%, 11/01/19 – 11/14 at 100.00 AA+ AGM Insured New York City, New York, General Obligation Bonds, Fiscal Series 2005F-1, 5.000%, 9/01/19 – 9/15 at 100.00 AA SYNCORA GTY Insured New York City, New York, General Obligation Bonds, Fiscal Series 2007A, 5.000%, 8/01/25 8/16 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 22.1% (22.9% of Total Investments) Battery Park City Authority, New York, Senior Revenue Bonds, Series 2003A, 5.250%, 11/01/21 11/13 at 100.00 AAA Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 7/15 at 100.00 AA– 2005A, 5.250%, 7/01/24 – CIFG Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/21 – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/14 at 100.00 AA+ City School District, Series 2004, 5.750%, 5/01/26 – AGM Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A: 5.250%, 11/15/25 – AGM Insured 11/12 at 100.00 AA+ 5.000%, 11/15/30 11/12 at 100.00 AA Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2009B, 11/19 at 100.00 AA 5.000%, 11/15/34 Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, 7/12 at 100.00 AA– Series 2002A, 5.125%, 1/01/29 Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 1/13 at 102.00 BBB 5.500%, 1/01/34 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: $ 740 5.000%, 10/15/25 – NPFG Insured 10/14 at 100.00 AAA $ 771,872 5.000%, 10/15/26 – NPFG Insured 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/19 at 100.00 AA– Series 2009-S5, 5.250%, 1/15/39 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.000%, 2/01/23 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 11/17 at 100.00 AAA Series 2007C-1, 5.000%, 11/01/27 New York State Environmental Facilities Corporation, Infrastructure Revenue Bonds, Series 3/14 at 100.00 AA– 2003A, 5.000%, 3/15/21 New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, 12/17 at 100.00 AAA Series 2008A, 5.000%, 12/15/27 (UB) New York State Housing Finance Agency, State Personal Income Tax Revenue Bonds, Economic 9/15 at 100.00 AAA Development and Housing, Series 2006A, 5.000%, 3/15/36 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 10/15 at 100.00 AA 2005B, 5.000%, 4/01/21 – AMBAC Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 10/17 at 100.00 AA 5.000%, 4/01/27 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, No Opt. Call AA 4/01/20 – AMBAC Insured (UB) New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 New York State Urban Development Corporation, Special Project Revenue Bonds, University No Opt. Call AA– Facilities Grants, Series 1995, 5.875%, 1/01/21 Total Tax Obligation/Limited Transportation – 11.0% (11.4% of Total Investments) Albany Parking Authority, New York, Revenue Bonds, Series 2001A, 5.625%, 7/15/25 7/11 at 101.00 BBB+ Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2007B, 11/17 at 100.00 A 5.000%, 11/15/33 Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002A, 5.500%, 11/15/19 – AMBAC Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx 10/17 at 102.00 N/R Parking Development Company, LLC Project, Series 2007, 5.875%, 10/01/46 New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 6/11 at 100.00 BB– British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK 8/12 at 101.00 B– Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 1/16 at 100.00 A3 Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) New York City Industrial Development Authority, New York, JetBlue, 5.125%, 5/15/30 5/12 at 100.00 B– (Alternative Minimum Tax) Nuveen Investments 23 Nuveen New York Municipal Value Fund, Inc. (continued) NNY Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ 165 New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/30 – 1/15 at 100.00 A+ $ 164,490 AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 10/11 at 100.00 Baa1 International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA+ Eighth Series 2008, Trust 2920, 17.512%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Refunding Bonds, 11/12 at 100.00 Aa2 Series 2002B, 5.000%, 11/15/21 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Series 2002E: 5.500%, 11/15/20 – NPFG Insured No Opt. Call Aa3 5.250%, 11/15/22 – NPFG Insured 11/12 at 100.00 Aa3 Total Transportation U.S. Guaranteed – 4.9% (5.1% of Total Investments) (4) Albany Parking Authority, New York, Revenue Bonds, Series 2001A, 5.625%, 7/15/25 7/11 at 101.00 BBB+ (4) (Pre-refunded 7/15/11) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk No Opt. Call AAA County Issue, Series 1986, 7.375%, 7/01/16 (ETM) 25 Dormitory Authority of the State of New York, Suffolk County, Lease Revenue Bonds, Judicial 4/11 at 104.42 Baa1 (4) Facilities, Series 1991A, 9.500%, 4/15/14 (ETM) Metropolitan Transportation Authority, New York, Commuter Facilities Revenue Bonds, Series 6/11 at 100.00 N/R (4) 1997B, 5.000%, 7/01/20 – AMBAC Insured (ETM) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/11 at 101.00 Aa1 (4) Bonds, Fiscal Series 2001D, 5.500%, 6/15/17 (Pre-refunded 6/15/11) New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2002A: 5.125%, 3/15/21 (Pre-refunded 3/15/12) 3/12 at 100.00 Aa3 (4) 5.125%, 3/15/21 (Pre-refunded 3/15/12) 3/12 at 100.00 AAA Niagara Falls, Niagara County, New York, General Obligation Water Treatment Plant Bonds, No Opt. Call A2 (4) Series 1994, 7.250%, 11/01/11 – NPFG Insured (Alternative Minimum Tax) (ETM) Total U.S. Guaranteed Utilities – 7.0% (7.2% of Total Investments) Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, 2/20 at 100.00 Baa3 NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, 6/13 at 100.00 A– Series 2003, 5.250%, 6/01/27 (Alternative Minimum Tax) New York State Energy Research and Development Authority, Pollution Control Revenue Bonds, New 6/11 at 100.00 BBB+ York State Electric and Gas Corporation, Series 2005A, 4.100%, 3/15/15 – NPFG Insured 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ 500 Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue 11/11 at 101.00 Baa2 $ 508,625 Bonds, American Ref-Fuel Company of Niagara LP, Series 2001A, 5.450%, 11/15/26 (Mandatory put 11/15/12) (Alternative Minimum Tax) Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue 11/11 at 101.00 Baa2 Bonds, American Ref-Fuel Company of Niagara LP, Series 2001C, 5.625%, 11/15/24 (Mandatory put 11/15/14) (Alternative Minimum Tax) Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/40 5/11 at 100.00 Aa2 25 Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15 at 100.00 Aa2 11/15/19 – FGIC Insured Suffolk County Industrial Development Agency, New York, Revenue Bonds, Nissequogue Cogeneration Partners Facility, Series 1998: 5.300%, 1/01/13 (Alternative Minimum Tax) 7/11 at 100.00 N/R 5.500%, 1/01/23 (Alternative Minimum Tax) 7/11 at 100.00 N/R Total Utilities Water and Sewer – 1.3% (1.4% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/11 at 101.00 AAA Bonds, Fiscal Series 2001D, 5.500%, 6/15/17 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/12 at 100.00 AAA Bonds, Fiscal Series 2003A, 5.375%, 6/15/19 Total Water and Sewer $ 140,055 Total Investments (cost $140,265,070) – 96.5% Floating Rate Obligations – (2.3)% Other Assets Less Liabilities – 5.8% Net Assets Applicable to Common Shares – 100% $ 143,711,567 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 25 Nuveen New York Municipal Value Fund 2 NYV Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.9% (3.9% of Total Investments) $ 1,350 District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, No Opt. Call BBB $ 1,320,462 Series 2001, 6.500%, 5/15/33 Education and Civic Organizations – 8.8% (8.9% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 N/R Schools, Series 2007A, 5.000%, 4/01/37 Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt No Opt. Call N/R Revenue Bonds (Enterprise Charter School Project), Series 2011A, 6.000%, 12/01/19 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/17 at 100.00 Aa2 Facilities, Series 2007, 5.000%, 7/01/37 New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project No Opt. Call AA+ PILOT, Series 2009A, 0.000%, 3/01/40 – AGC Insured Total Education and Civic Organizations Energy – 2.8% (2.8% of Total Investments) Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 1/14 at 100.00 Baa3 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) Health Care – 21.9% (22.2% of Total Investments) Albany Capital Resource Corporation, New York, St. Peter’s Hospital Project, Series 2011, 11/20 at 100.00 BBB+ 6.000%, 11/15/25 Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt 8/15 at 100.00 N/R Hospital, Series 2005, 4.900%, 8/15/31 50 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, 7/20 at 100.00 A2 Series 2010, 5.000%, 7/01/26 Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health 7/11 at 100.00 A3 Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997, 5.500%, 7/01/27 – RAAI Insured Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 11/16 at 100.00 Baa1 Obligated Group, Series 2006B, 5.000%, 11/01/34 Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 5/19 at 100.00 A– Obligated Group, Series 2009A, 5.500%, 5/01/37 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/17 at 100.00 BBB+ 2007B, 5.625%, 7/01/37 Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health 8/16 at 100.00 Baa3 System, Series 2006, 5.000%, 8/01/24 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 11/17 at 100.00 A 5.750%, 11/15/37 85 Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 11/20 at 100.00 A3 2010-C2, 6.125%, 11/01/37 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 2/14 at 100.00 A+ Obligated Group, Series 2009, 6.625%, 2/15/32 Total Health Care Housing/Multifamily – 13.3% (13.4% of Total Investments) New York City Housing Development Corporation, New York, FNMA Backed Progress of Peoples 11/15 at 100.00 AAA Development Multifamily Rental Housing Revenue Bonds, Series 2005B, 4.950%, 5/15/36 (Alternative Minimum Tax) New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 11/14 at 100.00 AA Series 2004-H2, 5.125%, 11/01/34 (Alternative Minimum Tax) 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ 1,000 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009A, 5/19 at 100.00 Aa2 $ 977,910 5.250%, 11/01/41 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 5/19 at 100.00 Aa2 4.500%, 11/01/29 Total Housing/Multifamily Tax Obligation/General – 5.8% (5.9% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2009 Series J1, 5.000%, 5/15/36 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal 2010 Series C, 5.000%, 8/01/23 8/19 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 25.1% (25.3% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, 3/19 at 100.00 AAA Education Series 2009A, 5.000%, 3/15/38 Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB– Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/19 at 100.00 AA– Series 2009-S5, 5.250%, 1/15/39 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender 3/17 at 100.00 AAA Option Bond Trust 09-6W, 13.096%, 3/15/37 (IF) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Total Tax Obligation/Limited Transportation – 11.5% (11.6% of Total Investments) New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005: 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call B– 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 B– New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx 10/17 at 100.00 N/R Parking Development Company, LLC Project, Series 2007, 5.750%, 10/01/37 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eigth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding 5/18 at 100.00 Aa2 Series 2008A, 5.000%, 11/15/33 Total Transportation Water and Sewer – 5.9% (6.0% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue No Opt. Call AAA Refunding Bonds, Fiscal Series 2003D, 5.000%, 6/15/11 – AGM Insured $ 40,190 Total Investments (cost $33,069,839) – 99.0% Other Assets Less Liabilities – 1.0% (5) Net Assets Applicable to Common Shares – 100% $ 34,076,258 Nuveen Investments 27 Nuveen New York Municipal Value Fund 2 (continued) NYV Portfolio of Investments March 31, 2011 (Unaudited) Investments in Derivatives Forward Swaps outstanding at March 31, 2011: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (4) Date (Depreciation) Barclays Bank PLC Receive 3-Month USD-LIBOR 4.746% Semi-Annually 3/30/12 3/30/35 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. Other Assets Less Liabilities includes Value and/or unrealized Appreciation (Depreciation) of derivative instruments as noted in Investments in Derivatives. N/R Not rated. (IF) Inverse floating rate investment. USD-LIBOR United States Dollar - London Inter-Bank Offered Rate. See accompanying notes to financial statements. 28 Nuveen Investments Nuveen New York Performance Plus Municipal Fund, Inc. NNP Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) $ 685 New York City Industrial Development Agency, New York, Liberty Revenue Bonds, 9/15 at 100.00 BB+ $ 587,216 IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 Consumer Staples – 2.0% (1.3% of Total Investments) New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 6/11 at 101.00 BBB 5.250%, 6/01/25 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 6/13 at 100.00 BBB 5.750%, 6/01/33 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed 6/12 at 100.00 BBB Bonds, Series 2001A, 5.200%, 6/01/25 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB 5.000%, 6/01/26 6/16 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 18.5% (12.1% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 7/17 at 100.00 BBB 2007A, 5.000%, 7/01/31 Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 N/R Schools, Series 2007A, 5.000%, 4/01/37 Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt 12/20 at 100.00 N/R Revenue Bonds (Enterprise Charter School Project), Series 2011A, 7.500%, 12/01/40 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure 9/11 at 100.00 BBB– University, Series 1998B, 5.000%, 9/15/13 90 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure 5/16 at 100.00 BBB– University, Series 2006, 5.000%, 5/01/23 Dormitory Authority of the State of New York, Consolidated Revenue Bonds, City University No Opt. Call AA+ System, Series 1993B, 6.000%, 7/01/14 – AGM Insured Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 7/17 at 100.00 N/R 2007A, 5.000%, 7/01/41 – RAAI Insured Dormitory Authority of the State of New York, General Revenue Bonds, New York University, No Opt. Call AA– Series 2001-1, 5.500%, 7/01/20 – AMBAC Insured Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call BBB Technology, Series 2007, 5.250%, 7/01/29 – FGIC Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Fashion Institute of Technology, 7/12 at 100.00 AA+ Series 2000, 5.375%, 7/01/20 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, Marymount Manhattan College, 7/19 at 100.00 Baa2 Series 2009, 5.250%, 7/01/29 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/20 at 100.00 A– 2010, 5.250%, 7/01/30 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 7/17 at 100.00 AA– 5.000%, 7/01/32 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 7/20 at 100.00 Baa1 2010, 5.250%, 7/01/35 Dormitory Authority of the State of New York, Revenue Bonds, State University Educational No Opt. Call AA– Facilities, Series 1993A, 5.875%, 5/15/17 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard 8/17 at 100.00 Baa1 College Project, Series 2007-A2, 4.500%, 8/01/36 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, 10/15 at 100.00 A Civic Facility Project, Series 2005, 5.000%, 10/01/35 Nuveen Investments 29 Nuveen New York Performance Plus Municipal Fund, Inc. (continued) NNP Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ 1,885 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, 7/19 at 100.00 BBB+ $ 1,821,042 Series 2009, 5.750%, 7/01/39 Madison County Capital Resource Corporation, New York, Revenue Bonds, Colgate University 7/20 at 100.00 AA– Project, Series 2010A, 5.000%, 7/01/40 Monroe County Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. John Fisher College, Series 1999: 5.375%, 6/01/17 – RAAI Insured 6/11 at 100.00 N/R 5.375%, 6/01/24 – RAAI Insured 6/11 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. 10/14 at 100.00 A– Francis College, Series 2004, 5.000%, 10/01/34 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, YMCA of 6/11 at 100.00 A– Greater New York, Series 2002, 5.250%, 8/01/21 New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/39 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium 9/16 at 100.00 BBB– Project, Series 2006, 4.500%, 3/01/39 – FGIC Insured Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic 10/17 at 100.00 BBB College, Series 2007, 5.000%, 10/01/27 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Yonkers Industrial Development Agency, New York, Civic Facility Revenue Bonds, Sarah Lawrence 6/19 at 100.00 BBB College Project, Series 2001A Remarketed, 6.000%, 6/01/41 Total Education and Civic Organizations Financials – 1.2% (0.8% of Total Investments) Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Series No Opt. Call A1 2005, 5.250%, 10/01/35 Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series No Opt. Call A1 2007, 5.500%, 10/01/37 Total Financials Health Care – 21.8% (14.3% of Total Investments) Dormitory Authority of the State of New York , Revenue Bonds, NYU Hospitals Center, Refunding 7/17 at 100.00 BBB+ Series 2007A, 5.000%, 7/01/36 Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, St. 8/11 at 100.00 AA– James Mercy Hospital, Series 1998, 5.250%, 2/01/18 Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 BBB Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 BBB Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt 8/15 at 100.00 N/R Hospital, Series 2005, 4.900%, 8/15/31 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, 7/20 at 100.00 A2 Series 2010, 5.000%, 7/01/26 Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long 7/11 at 100.00 A3 Island Obligated Group – St. Catherine of Siena Medical Center, Series 2000A, 6.500%, 7/01/20 Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long 7/11 at 100.00 A3 Island Obligated Group – St. Charles Hospital and Rehabilitation Center, Series 1999A, 5.500%, 7/01/22 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Lenox Hill Hospital Obligated 7/11 at 101.00 Baa3 Group, Series 2001, 5.500%, 7/01/30 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 5,590 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer 7/16 at 100.00 AA $ 5,414,027 Center, Series 2006, 5.000%, 7/01/35 (UB) Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AA+ Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 11/16 at 100.00 Baa1 Obligated Group, Series 2005A, 5.000%, 11/01/34 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/20 at 100.00 BBB+ 2011A, 6.000%, 7/01/40 Dormitory Authority of the State of New York, Revenue Bonds, South Nassau Communities 7/13 at 100.00 Baa1 Hospital, Series 2003B, 5.500%, 7/01/23 Dormitory Authority of the State of New York, Revenue Bonds, Winthrop-South Nassau University 7/13 at 100.00 Baa1 Hospital Association, Series 2003A, 5.500%, 7/01/32 Dutchess County Local Development Corporation, New York, Revenue Bonds, Health Quest System 7/20 at 100.00 A– Inc, Series 2010A, 5.750%, 7/01/30 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 No Opt. Call BBB– 5.500%, 2/01/32 No Opt. Call BBB– New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A: 5.250%, 2/15/21 – AMBAC Insured 2/13 at 100.00 Aa3 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 100.00 Baa3 Island University Hospital, Series 2001B, 6.375%, 7/01/31 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 101.00 Baa3 Island University Hospital, Series 2002C, 6.450%, 7/01/32 Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 11/20 at 100.00 A3 2010-C2, 6.125%, 11/01/37 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 7/11 at 101.00 B– Series 2001A, 7.125%, 7/01/31 Total Health Care Housing/Multifamily – 7.7% (5.0% of Total Investments) New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, 7/15 at 100.00 AA+ Series 2005A, 5.000%, 7/01/25 – FGIC Insured (UB) New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2001A: 5.500%, 11/01/31 5/11 at 101.00 AA 5.600%, 11/01/42 5/11 at 101.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2002A: 5.375%, 11/01/23 (Alternative Minimum Tax) 5/12 at 100.00 AA 5.500%, 11/01/34 (Alternative Minimum Tax) 5/12 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/14 at 100.00 AA Series 2004A, 5.250%, 11/01/30 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/20 at 100.00 AA Series 2010-D1A, 5.000%, 11/01/42 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2007B, 5.300%, 11/17 at 100.00 Aa2 11/01/37 (Alternative Minimum Tax) New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2010A, 5/20 at 100.00 Aa2 5.000%, 11/01/42 Nuveen Investments 31 Nuveen New York Performance Plus Municipal Fund, Inc. (continued) NNP Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ 690 New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/17 at 100.00 Aa2 $ 645,233 11/01/38 (Alternative Minimum Tax) New York State Housing Finance Agency, Secured Mortgage Program Multifamily Housing Revenue 8/11 at 100.00 Aa1 Bonds, Series 1999I, 6.200%, 2/15/20 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 5.0% (3.3% of Total Investments) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, 2007 Series 145, 5.125%, 4/17 at 100.00 Aa1 10/01/37 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 130, 4.650%, 4/01/27 4/15 at 100.00 Aa1 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 148, 2007, 5.200%, 10/17 at 100.00 Aa1 10/01/32 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 73A, 5.250%, 9/11 at 100.00 Aa1 10/01/17 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 82, 5.650%, 4/01/30 10/11 at 100.00 Aa1 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 97, 5.500%, 4/01/31 6/11 at 100.00 Aa1 (Alternative Minimum Tax) New York State Mortgage Agency, Mortgage Revenue Bonds, Thirty-Third Series A, 4.750%, 4/01/23 4/13 at 101.00 Aaa (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 3.5% (2.3% of Total Investments) Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 AAA Westchester Project, Series 2006, 5.200%, 2/15/41 Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens 11/16 at 100.00 Baa3 Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 Dormitory Authority of the State of New York, Revenue Bonds, Miriam Osborn Memorial Home 7/11 at 101.00 BBB Association, Series 2000B, 6.375%, 7/01/29 – ACA Insured Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005: 50 5.125%, 7/01/30 – ACA Insured 7/15 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured 7/15 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/11 at 101.00 N/R Needs Facilities Pooled Program, Series 2000, 8.125%, 7/01/19 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/11 at 101.00 N/R Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 7/16 at 101.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/16 at 101.00 N/R Needs Facilities Pooled Program, Series 2008-B1, 5.800%, 7/01/23 Total Long-Term Care Materials – 0.2% (0.2% of Total Investments) Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, 12/13 at 100.00 BBB International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 11.4% (7.4% of Total Investments) $ 10,000 New York City, New York, General Obligation Bonds, Fiscal 2007D-1, 5.125%, 12/01/26 (UB) 12/17 at 100.00 AA $ 10,364,700 New York City, New York, General Obligation Bonds, Fiscal 2009 Series E, 5.000%, 8/01/28 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005F-1, 5.000%, 9/01/19 – 9/15 at 100.00 AA SYNCORA GTY Insured New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 (UB) 6/16 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/16 (UB) 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004E, 5.000%, 11/14 at 100.00 AA+ 11/01/19 – AGM Insured (UB) Total Tax Obligation/General Tax Obligation/Limited – 35.6% (23.3% of Total Investments) Battery Park City Authority, New York, Senior Revenue Bonds, Series 2003A, 5.000%, 11/01/23 11/13 at 100.00 AAA Dormitory Authority of the State of New York, Lease Revenue Bonds, Nassau County Board of Cooperative Educational Services, Series 2001A: 5.250%, 8/15/17 – AGM Insured 8/11 at 100.00 AA+ 5.250%, 8/15/18 – AGM Insured 8/11 at 100.00 AA+ Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities 2/15 at 100.00 AA– Improvements, Series 2005D-1, 5.000%, 8/15/23 – FGIC Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/21 – AGM Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A: 5.250%, 11/15/25 – AGM Insured 11/12 at 100.00 AA+ 5.000%, 11/15/30 11/12 at 100.00 AA Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A: 5.750%, 7/01/18 No Opt. Call AA– 5.125%, 1/01/29 7/12 at 100.00 AA– 5.000%, 7/01/30 – AMBAC Insured 7/12 at 100.00 AA– Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 1/13 at 102.00 BBB 5.500%, 1/01/34 New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.000%, 2/01/23 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 11/17 at 100.00 AAA Series 2007C-1, 5.000%, 11/01/27 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Tender 5/19 at 100.00 AAA Option Bond Trust 3545, 13.613%, 5/01/32 (IF) New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, 11/20 at 100.00 AAA Subordinate Lien Series 2011C, 5.500%, 11/01/35 New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A, 4/21 at 100.00 AA– 5.750%, 4/01/41 Nuveen Investments 33 Nuveen New York Performance Plus Municipal Fund, Inc. (continued) NNP Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 1,000 New York State Environmental Facilities Corporation, Infrastructure Revenue Bonds, Series 3/14 at 100.00 AA– $ 1,037,030 2003A, 5.000%, 3/15/21 New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, 12/17 at 100.00 AAA Series 2008A, 5.000%, 12/15/27 (UB) New York State Housing Finance Agency, State Personal Income Tax Revenue Bonds, Economic 9/15 at 100.00 AAA Development and Housing, Series 2006A, 5.000%, 3/15/36 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 10/15 at 100.00 AA 2005B, 5.000%, 4/01/21 – AMBAC Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 10/17 at 100.00 AA 5.000%, 4/01/27 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, No Opt. Call AA 4/01/20 – AMBAC Insured (UB) New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A, 9/20 at 100.00 AAA 5.000%, 3/15/29 New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003A-1, 5.250%, 6/01/20 – AMBAC Insured New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005B, 5.000%, 3/15/30 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.500%, 8/01/42 Total Tax Obligation/Limited Transportation – 14.2% (9.3% of Total Investments) Albany Parking Authority, New York, Revenue Bonds, Series 2001B, 5.250%, 10/15/12 10/11 at 101.00 BBB+ Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2003A, No Opt. Call A 5.000%, 11/15/15 – FGIC Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D, 11/20 at 100.00 A 5.000%, 11/15/34 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx 10/17 at 102.00 N/R Parking Development Company, LLC Project, Series 2007, 5.875%, 10/01/46 New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 6/11 at 100.00 BB– British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 1/16 at 100.00 A3 Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/30 – 1/15 at 100.00 A+ AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured (UB) Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 10/11 at 100.00 Baa1 International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA+ Eighth Series 2008, Trust 2920, 17.512%, 8/15/32 – AGM Insured (IF) 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eigth Series 2010: $ 520 6.500%, 12/01/28 12/15 at 100.00 BBB– $ 531,450 6.000%, 12/01/36 12/20 at 100.00 BBB– Puerto Rico Ports Authority, Special Facilities Revenue Bonds, American Airlines Inc., Series 6/11 at 100.00 CCC+ 1996A, 6.250%, 6/01/26 (Alternative Minimum Tax) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 2001A, 1/12 at 100.00 Aa2 5.000%, 1/01/19 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Refunding Bonds, 11/12 at 100.00 Aa2 Series 2002B, 5.000%, 11/15/21 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue 11/12 at 100.00 Aa3 Refunding Bonds, Series 2002E, 5.250%, 11/15/22 – NPFG Insured Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue 11/18 at 100.00 Aa2 Refunding Bonds, Tender Option Bond Trust 1184, 9.175%, 11/15/33 (IF) Total Transportation U.S. Guaranteed – 13.6% (8.9% of Total Investments) (4) Dormitory Authority of the State of New York, FHA-Insured Nursing Home Mortgage Revenue Bonds, 2/13 at 102.00 Aaa Shorefront Jewish Geriatric Center Inc., Series 2002, 5.200%, 2/01/32 (Pre-refunded 2/01/13) Dormitory Authority of the State of New York, Revenue Bonds, Columbia University, Series 7/12 at 100.00 AAA 2002B, 5.375%, 7/01/19 (Pre-refunded 7/01/12) Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1998A, 10/15 at 100.00 AAA 4.500%, 4/01/18 (Pre-refunded 10/01/15) – FGIC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/11 at 101.00 Aa1 (4) Bonds, Fiscal Series 2001D, 5.500%, 6/15/17 (Pre-refunded 6/15/11) New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2002A: 5.125%, 3/15/21 (Pre-refunded 3/15/12) 3/12 at 100.00 Aa3 (4) 5.125%, 3/15/21 (Pre-refunded 3/15/12) 3/12 at 100.00 AAA New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/13 at 100.00 AAA 2003B, 5.000%, 3/15/22 (Pre-refunded 3/15/13) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 1993B, No Opt. Call AAA 5.000%, 1/01/20 (ETM) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 1999B, 1/22 at 100.00 AAA 5.500%, 1/01/30 (Pre-refunded 1/01/22) Total U.S. Guaranteed Utilities – 9.6% (6.3% of Total Investments) Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, 2/20 at 100.00 Baa3 NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A– Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, 6/13 at 100.00 A– Series 2003, 5.250%, 6/01/27 (Alternative Minimum Tax) Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue 11/11 at 101.00 Baa2 Refunding Bonds, American Ref-Fuel Company of Niagara LP, Series 2001D, 5.550%, 11/15/24 (Mandatory put 11/15/15) Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/40 5/11 at 100.00 Aa2 Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15 at 100.00 Aa2 11/15/19 – FGIC Insured Suffolk County Industrial Development Agency, New York, Revenue Bonds, Nissequogue 7/11 at 100.00 N/R Cogeneration Partners Facility, Series 1998, 5.500%, 1/01/23 (Alternative Minimum Tax) Total Utilities Nuveen Investments 35 Nuveen New York Performance Plus Municipal Fund, Inc. (continued) NNP Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 7.5% (4.9% of Total Investments) $ 3,000 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 6/19 at 100.00 AA+ $ 3,130,020 Bonds, Second Generation Resolution, Fiscal 2010 Series 2009BB, 5.000%, 6/15/27 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/11 at 101.00 AAA Bonds, Fiscal Series 2001D, 5.500%, 6/15/17 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/12 at 100.00 AAA Bonds, Fiscal Series 2003A, 5.375%, 6/15/19 New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds 4/20 at 100.00 AAA Master Financing, Series 2010C, 5.000%, 10/15/35 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, Pooled Loan Issue, Series 2002F: 5.250%, 11/15/19 11/12 at 100.00 AAA 5.250%, 11/15/20 11/12 at 100.00 AAA Total Water and Sewer $ 336,335 Total Long-Term Investments (cost $337,579,289) – 152.1% (99.6% of Total Investments) Short-Term Investments – 0.7% (0.4% of Total Investments) Tax Obligation/Limited – 0.7% (0.4% of Total Investments) $ 1,490 Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Variable Rate 5/11 at 100.00 A-1 Demand Revenue Obligations, Series 2008A, 0.330%, 11/01/31 – AGM Insured (5) Total Short-Term Investments (cost $1,490,000) Total Investments (cost $339,069,289) – 152.8% Floating Rate Obligations – (15.7)% Variable Rate Demand Preferred Shares, at Liquidation Value – (40.3%) (6) Other Assets Less Liabilities – 3.2% Net Assets Applicable to Common Shares – 100% $ 221,006,061 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 26.4%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 36 Nuveen Investments Nuveen New York Dividend Advantage Municipal Fund NAN Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 2.7% (1.8% of Total Investments) $ 950 New York City Industrial Development Agency, New York, Liberty Revenue Bonds, 9/15 at 100.00 BB+ $ 814,388 IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, 6/17 at 100.00 BB Series 2007A, 5.000%, 12/01/23 Total Consumer Discretionary Consumer Staples – 3.2% (2.2% of Total Investments) New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 6/11 at 101.00 BBB 5.250%, 6/01/25 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB Series 2002, 5.375%, 5/15/33 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed 6/12 at 100.00 BBB Bonds, Series 2001A, 5.200%, 6/01/25 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB 5.000%, 6/01/26 6/16 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 17.2% (11.5% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 7/17 at 100.00 BBB 2007A, 5.000%, 7/01/31 Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 N/R Schools, Series 2007A, 5.000%, 4/01/37 Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt 12/20 at 100.00 N/R Revenue Bonds (Enterprise Charter School Project), Series 2011A, 7.500%, 12/01/40 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure 5/16 at 100.00 BBB– University, Series 2006, 5.000%, 5/01/23 Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 7/17 at 100.00 N/R 2007A, 5.000%, 7/01/41 – RAAI Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Fashion Institute of Technology, 7/12 at 100.00 AA+ Series 2000, 5.375%, 7/01/20 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/20 at 100.00 A– 2010, 5.250%, 7/01/30 Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 7/20 at 100.00 Baa1 2010, 5.250%, 7/01/35 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard 8/17 at 100.00 Baa1 College Project, Series 2007-A2, 4.500%, 8/01/36 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, 10/15 at 100.00 A Civic Facility Project, Series 2005, 5.000%, 10/01/35 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University 2/19 at 100.00 A Project, Series 2009B, 5.250%, 2/01/39 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, 7/19 at 100.00 BBB+ Series 2009, 5.750%, 7/01/39 Monroe County Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. John 6/11 at 100.00 N/R Fisher College, Series 1999, 5.375%, 6/01/24 – RAAI Insured Nuveen Investments 37 Nuveen New York Dividend Advantage Municipal Fund (continued) NAN Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ 330 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. 10/14 at 100.00 A– $ 310,454 Francis College, Series 2004, 5.000%, 10/01/34 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, YMCA of 6/11 at 100.00 A– Greater New York, Series 2002, 5.250%, 8/01/21 New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/36 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/39 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium 9/16 at 100.00 BBB– Project, Series 2006, 4.500%, 3/01/39 – FGIC Insured Niagara County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Niagara 11/11 at 101.00 BBB+ University, Series 2001A, 5.350%, 11/01/23 – RAAI Insured Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic 10/17 at 100.00 BBB College, Series 2007, 5.000%, 10/01/27 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Total Education and Civic Organizations Financials – 2.2% (1.5% of Total Investments) Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Series No Opt. Call A1 2005, 5.250%, 10/01/35 Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series No Opt. Call A1 2007, 5.500%, 10/01/37 Total Financials Health Care – 26.9% (17.9% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 8/11 at 100.00 Baa1 Memorial Hospital of William F. and Gertrude F. Jones Inc., Series 1999, 5.250%, 8/01/19 – NPFG Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 8/11 at 100.00 N/R Montefiore Medical Center, Series 1999, 5.450%, 8/01/29 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 BBB Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt 8/15 at 100.00 N/R Hospital, Series 2005, 4.900%, 8/15/31 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, 7/20 at 100.00 A2 Series 2010, 5.200%, 7/01/32 Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997: 5.500%, 7/01/17 – RAAI Insured 7/11 at 100.00 A3 5.500%, 7/01/27 – RAAI Insured 7/11 at 100.00 A3 Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long 7/11 at 100.00 A3 Island Obligated Group – St. Catherine of Siena Medical Center, Series 2000A, 6.500%, 7/01/20 Dormitory Authority of the State of New York, Revenue Bonds, Lenox Hill Hospital Obligated Group, Series 2001: 5.375%, 7/01/20 7/11 at 101.00 Baa3 5.500%, 7/01/30 7/11 at 101.00 Baa3 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer 7/16 at 100.00 AA Center, Series 2006, 5.000%, 7/01/35 (UB) Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AA+ Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 11/16 at 100.00 Baa1 Obligated Group, Series 2005A, 5.000%, 11/01/34 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 2,000 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/17 at 100.00 BBB+ $ 1,924,260 2007B, 5.625%, 7/01/37 Dormitory Authority of the State of New York, Revenue Bonds, South Nassau Communities 7/13 at 100.00 Baa1 Hospital, Series 2003B, 5.500%, 7/01/23 Dormitory Authority of the State of New York, Revenue Bonds, Winthrop-South Nassau University 7/13 at 100.00 Baa1 Hospital Association, Series 2003A, 5.500%, 7/01/32 Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, 7/11 at 100.00 BB Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 No Opt. Call BBB– 5.500%, 2/01/32 No Opt. Call BBB– Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochester Project, Series 2010, 5.750%, 8/15/35 New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2/13 at 100.00 Aa3 2003A, 5.250%, 2/15/22 – AMBAC Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 100.00 Baa3 Island University Hospital, Series 2001B, 6.375%, 7/01/31 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 101.00 Baa3 Island University Hospital, Series 2002C, 6.450%, 7/01/32 Yates County Industrial Development Agency, New York, FHA-Insured Civic Facility Mortgage 8/11 at 100.00 N/R Revenue Bonds, Soldiers and Sailors Memorial Hospital, Series 1999A, 5.650%, 2/01/39 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 7/11 at 101.00 B– Series 2001A, 7.125%, 7/01/31 Total Health Care Housing/Multifamily – 9.1% (6.1% of Total Investments) Canton Capital Resource Corporation, New York, Student Housing Facility Revenue Bonds, Grasse 5/20 at 100.00 AA+ River LLC at SUNY Canton Project Series 2010A, 5.000%, 5/01/40 New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, 7/15 at 100.00 AA+ Series 2005A, 5.000%, 7/01/25 – NPFG Insured (UB) New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/11 at 101.00 AA Series 2001A, 5.500%, 11/01/31 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/14 at 100.00 AA Series 2004A, 5.250%, 11/01/30 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/19 at 100.00 AA Series 2009J, 4.800%, 5/01/36 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/20 at 100.00 AA Series 2010-D1A, 5.000%, 11/01/42 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 5/19 at 100.00 Aa2 4.500%, 11/01/29 New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/17 at 100.00 Aa2 11/01/38 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 3.9% (2.6% of Total Investments) Guam Housing Corporation, Mortgage-Backed Securities Program Single Family Mortgage Revenue No Opt. Call N/R Bonds, Series 1998A, 5.750%, 9/01/31 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, 2007 Series 145, 5.125%, 4/17 at 100.00 Aa1 10/01/37 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 130, 4.650%, 4/15 at 100.00 Aa1 4/01/27 (Alternative Minimum Tax) Nuveen Investments 39 Nuveen New York Dividend Advantage Municipal Fund (continued) NAN Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family (continued) $ 510 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 148, 2007, 5.200%, 10/17 at 100.00 Aa1 $ 489,605 10/01/32 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 82, 5.650%, 4/01/30 10/11 at 100.00 Aa1 (Alternative Minimum Tax) New York State Mortgage Agency, Mortgage Revenue Bonds, Thirty-Third Series A, 4.750%, 4/01/23 4/13 at 101.00 Aaa (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 5.6% (3.7% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Nursing Home Mortgage Revenue Bonds, 2/15 at 100.00 AA Gurwin Jewish Geriatric Center of Long Island, Series 2005A, 4.900%, 2/15/41 Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 AAA Westchester Project, Series 2006, 5.200%, 2/15/41 Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens 11/16 at 100.00 Baa3 Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005, 7/15 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured East Rochester Housing Authority, New York, Senior Living Revenue Bonds, Woodland Village 8/16 at 101.00 N/R Project, Series 2006, 5.500%, 8/01/33 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/11 at 101.00 N/R Needs Facilities Pooled Program, Series 2000, 8.125%, 7/01/19 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/11 at 101.00 N/R Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 7/16 at 101.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Yonkers Industrial Development Agency, New York, FHA-Insured Mortgage Revenue Bonds, Michael 8/11 at 100.00 Baa1 Malotz Skilled Nursing Pavilion, Series 1999, 5.450%, 2/01/29 – NPFG Insured Total Long-Term Care Materials – 0.2% (0.2% of Total Investments) Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, 12/13 at 100.00 BBB International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) Tax Obligation/General – 12.1% (8.1% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2010 Series C, 5.000%, 8/01/23 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2007A, 5.000%, 8/01/25 8/16 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/16 (UB) 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2007D-1, 5.125%, 12/01/25 (UB) 12/17 at 100.00 AA Rochester, New York, General Obligation Bonds, Series 1999: 5.250%, 10/01/18 – NPFG Insured No Opt. Call Aa3 5.250%, 10/01/19 – NPFG Insured No Opt. Call Aa3 Total Tax Obligation/General Tax Obligation/Limited – 38.4% (25.6% of Total Investments) Battery Park City Authority, New York, Senior Revenue Bonds, Series 2003A, 5.250%, 11/01/21 11/13 at 100.00 AAA Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 7/15 at 100.00 AA– 2005A, 5.250%, 7/01/24 – CIFG Insured Dormitory Authority of the State of New York, Secured Hospital Revenue Refunding Bonds, 8/11 at 100.00 AA– Wyckoff Heights Medical Center, Series 1998H, 5.300%, 8/15/21 – NPFG Insured 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 185 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA $ 193,708 2005F, 5.000%, 3/15/21 – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/14 at 100.00 AA+ City School District, Series 2004, 5.750%, 5/01/26 – AGM Insured (UB) Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A: 5.250%, 11/15/25 – AGM Insured 11/12 at 100.00 AA+ 5.000%, 11/15/30 11/12 at 100.00 AA Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, 7/12 at 100.00 AA– Series 2002A, 5.125%, 1/01/29 Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 1/13 at 102.00 BBB 5.500%, 1/01/34 New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.000%, 2/01/23 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 11/17 at 100.00 AAA Series 2007C-1, 5.000%, 11/01/27 New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, 11/20 at 100.00 AAA Subordinate Lien Series 2011C, 5.500%, 11/01/35 New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A, 4/21 at 100.00 AA– 5.750%, 4/01/41 New York State Environmental Facilities Corporation, Infrastructure Revenue Bonds, Series 3/14 at 100.00 AA– 2003A, 5.000%, 3/15/21 New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, 12/17 at 100.00 AAA Series 2008A, 5.000%, 12/15/26 (UB) New York State Housing Finance Agency, State Personal Income Tax Revenue Bonds, Economic 9/15 at 100.00 AAA Development and Housing, Series 2006A, 5.000%, 3/15/36 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 10/15 at 100.00 AA 2005B, 5.000%, 4/01/21 – AMBAC Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 10/17 at 100.00 AA 5.000%, 4/01/27 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, No Opt. Call AA 4/01/20 – AMBAC Insured (UB) New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A: 5.000%, 3/15/29 9/20 at 100.00 AAA 5.000%, 3/15/30 9/20 at 100.00 AAA New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender 3/17 at 100.00 AAA Option Bond Trust 09-6W, 13.096%, 3/15/37 (IF) Total Tax Obligation/Limited Nuveen Investments 41 Nuveen New York Dividend Advantage Municipal Fund (continued) NAN Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation – 18.3% (12.2% of Total Investments) $ 310 Albany Parking Authority, New York, Revenue Bonds, Series 2001A, 5.625%, 7/15/25 7/11 at 101.00 BBB+ $ 311,423 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2003A, 11/13 at 100.00 AA+ 5.000%, 11/15/25 – AGM Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2007B, 11/17 at 100.00 A 5.000%, 11/15/33 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D, 11/20 at 100.00 A 5.000%, 11/15/34 Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002A, 5.125%, 11/15/22 – FGIC Insured New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 B– Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 10/17 at 100.00 N/R 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 6/11 at 100.00 BB– British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK 8/12 at 101.00 B– Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 1/16 at 100.00 A3 Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) New York City Industrial Development Authority, New York, JetBlue,: 5.000%, 5/15/20 (Alternative Minimum Tax) 5/12 at 100.00 B– 5.125%, 5/15/30 (Alternative Minimum Tax) 5/12 at 100.00 B– New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/30 – 1/15 at 100.00 A+ AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured (UB) Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 10/11 at 100.00 Baa1 International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA+ Eighth Series 2008, Trust 2920, 17.512%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eigth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 2001A, 1/12 at 100.00 Aa2 5.250%, 1/01/16 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Refunding Bonds, 11/12 at 100.00 Aa2 Series 2002B, 5.000%, 11/15/21 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue No Opt. Call Aa2 Refunding Bonds, Tender Option Bond Trust 1184, 9.175%, 5/15/16 (IF) Total Transportation U.S. Guaranteed – 0.7% (0.5% of Total Investments) (4) Albany Parking Authority, New York, Revenue Bonds, Series 2001A, 5.625%, 7/15/25 7/11 at 101.00 BBB+ (4) (Pre-refunded 7/15/11) Metropolitan Transportation Authority, New York, Commuter Facilities Revenue Bonds, Series 6/11 at 100.00 N/R (4) 1997B, 5.000%, 7/01/20 – AMBAC Insured (ETM) Total U.S. Guaranteed 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 6.7% (4.4% of Total Investments) $ 1,300 Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, 2/20 at 100.00 Baa3 $ 1,210,300 NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A– Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, 6/13 at 100.00 A– Series 2003, 5.250%, 6/01/27 (Alternative Minimum Tax) Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue 11/11 at 101.00 Baa2 Bonds, American Ref-Fuel Company of Niagara LP, Series 2001C, 5.625%, 11/15/24 (Mandatory put 11/15/14) (Alternative Minimum Tax) Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue 11/11 at 101.00 Baa2 Refunding Bonds, American Ref-Fuel Company of Niagara LP, Series 2001B, 5.550%, 11/15/24 (Mandatory put 11/15/13) (Alternative Minimum Tax) Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/30 5/11 at 100.00 Aa2 Total Utilities Water and Sewer – 2.6% (1.7% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 6/19 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2010 Series 2009BB, 5.000%, 6/15/27 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/12 at 100.00 AAA Bonds, Fiscal Series 2003A, 5.375%, 6/15/19 Total Water and Sewer $ 196,640 Total Investments (cost $197,137,043) – 149.8% Floating Rate Obligations – (13.8)% MuniFund Term Preferred Shares, at Liquidation Value – (43.1)% (5) Other Assets Less Liabilities – 7.1% Net Assets Applicable to Common Shares – 100% All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.8%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 43 Nuveen New York Dividend Advantage Municipal Fund 2 NXK Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 2.4% (1.6% of Total Investments) $ 700 New York City Industrial Development Agency, New York, Liberty Revenue Bonds, 9/15 at 100.00 BB+ $ 600,075 IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, 6/17 at 100.00 BB Series 2007A, 5.000%, 12/01/23 Total Consumer Discretionary Consumer Staples – 2.3% (1.5% of Total Investments) New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 6/11 at 101.00 BBB 5.250%, 6/01/25 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 6/13 at 100.00 BBB 5.750%, 6/01/33 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed 6/12 at 100.00 BBB Bonds, Series 2001A, 5.200%, 6/01/25 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB 5.000%, 6/01/26 6/16 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 18.8% (12.6% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 7/17 at 100.00 BBB 2007A, 5.000%, 7/01/31 Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 N/R Schools, Series 2007A, 5.000%, 4/01/37 Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt 12/20 at 100.00 N/R Revenue Bonds (Enterprise Charter School Project), Series 2011A, 7.500%, 12/01/40 90 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure 5/16 at 100.00 BBB– University, Series 2006, 5.000%, 5/01/23 Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 7/17 at 100.00 N/R 2007A, 5.000%, 7/01/41 – RAAI Insured Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call BBB Technology, Series 2007, 5.250%, 7/01/29 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, New York Medical College, 7/11 at 100.00 Baa1 Series 1998, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Canisius College, Series 2000, 7/11 at 101.00 Baa1 5.250%, 7/01/30 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/20 at 100.00 A– 2010, 5.250%, 7/01/30 Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 7/20 at 100.00 Baa1 2010, 5.250%, 7/01/35 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, 10/15 at 100.00 A Civic Facility Project, Series 2005, 5.000%, 10/01/35 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, 7/19 at 100.00 BBB+ Series 2009, 5.750%, 7/01/39 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ 2,190 Monroe County Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. John 6/11 at 102.00 N/R $ 2,009,347 Fisher College, Series 2001, 5.250%, 6/01/26 – RAAI Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. 10/14 at 100.00 A– Francis College, Series 2004, 5.000%, 10/01/34 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, YMCA of 6/11 at 100.00 A– Greater New York, Series 2002, 5.250%, 8/01/21 New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball 1/17 at 100.00 BB+ Stadium Project, Series 2006, 4.750%, 1/01/42 – AMBAC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium 9/16 at 100.00 BBB– Project, Series 2006, 4.500%, 3/01/39 – FGIC Insured Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic 10/17 at 100.00 BBB College, Series 2007, 5.000%, 10/01/27 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Yonkers Industrial Development Agency, New York, Civic Facility Revenue Bonds, Sarah Lawrence 6/19 at 100.00 BBB College Project, Series 2001A Remarketed, 6.000%, 6/01/41 Total Education and Civic Organizations Financials – 2.0% (1.3% of Total Investments) Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Series No Opt. Call A1 2005, 5.250%, 10/01/35 Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series No Opt. Call A1 2007, 5.500%, 10/01/37 Total Financials Health Care – 19.4% (13.1% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 8/11 at 100.00 N/R Montefiore Medical Center, Series 1999, 5.500%, 8/01/38 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 BBB Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt 8/15 at 100.00 N/R Hospital, Series 2005, 4.900%, 8/15/31 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, 7/20 at 100.00 A2 Series 2010, 5.200%, 7/01/32 Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health 7/11 at 100.00 A3 Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997, 5.500%, 7/01/17 – RAAI Insured Dormitory Authority of the State of New York, Revenue Bonds, Lenox Hill Hospital Obligated Group, Series 2001: 5.375%, 7/01/20 7/11 at 101.00 Baa3 5.500%, 7/01/30 7/11 at 101.00 Baa3 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer 7/16 at 100.00 AA Center, Series 2006, 5.000%, 7/01/35 (UB) Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AA+ Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/17 at 100.00 BBB+ 2007B, 5.625%, 7/01/37 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/20 at 100.00 BBB+ 2011A, 6.000%, 7/01/40 Nuveen Investments 45 Nuveen New York Dividend Advantage Municipal Fund 2 (continued) NXK Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 500 Dormitory Authority of the State of New York, Revenue Bonds, Winthrop-South Nassau University 7/13 at 100.00 Baa1 $ 474,165 Hospital Association, Series 2003A, 5.500%, 7/01/32 Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, 7/11 at 100.00 BB Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 No Opt. Call BBB– 5.500%, 2/01/32 No Opt. Call BBB– Nassau County Industrial Development Agency, New York, Revenue Refunding Bonds, North Shore No Opt. Call Baa1 Health System Obligated Group, Series 2001B, 5.875%, 11/01/11 New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2/13 at 100.00 Aa3 2003A, 5.250%, 2/15/22 – AMBAC Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 100.00 Baa3 Island University Hospital, Series 2001B, 6.375%, 7/01/31 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 101.00 Baa3 Island University Hospital, Series 2002C, 6.450%, 7/01/32 Suffolk County Industrial Development Agency, New York, Revenue Bonds, Huntington Hospital, Series 2002C: 6.000%, 11/01/22 11/12 at 100.00 A– 5.875%, 11/01/32 11/12 at 100.00 A– Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 11/20 at 100.00 A3 2010-C2, 6.125%, 11/01/37 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 7/11 at 101.00 B– Series 2001A, 7.125%, 7/01/31 Total Health Care Housing/Multifamily – 4.7% (3.2% of Total Investments) Amherst Industrial Development Agency, New York, Revenue Bonds, UBF Faculty/Student Housing 8/11 at 102.00 N/R Corporation, University of Buffalo Village Green Project, Series 2001A, 5.250%, 8/01/31 – AMBAC Insured New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 11/11 at 100.00 AA Series 2001C-2, 5.400%, 11/01/33 (Alternative Minimum Tax) New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2002A: 5.375%, 11/01/23 (Alternative Minimum Tax) 5/12 at 100.00 AA 5.500%, 11/01/34 (Alternative Minimum Tax) 5/12 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/14 at 100.00 AA Series 2004A, 5.250%, 11/01/30 70 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/20 at 100.00 AA Series 2010-D1A, 5.000%, 11/01/42 New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/17 at 100.00 Aa2 11/01/38 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 2.8% (1.9% of Total Investments) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, 2007 Series 145, 5.125%, 4/17 at 100.00 Aa1 10/01/37 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 130, 4.650%, 4/01/27 4/15 at 100.00 Aa1 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 148, 2007, 5.200%, 10/17 at 100.00 Aa1 10/01/32 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 82, 5.650%, 4/01/30 10/11 at 100.00 Aa1 (Alternative Minimum Tax) Total Housing/Single Family 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 5.7% (3.9% of Total Investments) $ 440 Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 AAA $ 420,407 Westchester Project, Series 2006, 5.200%, 2/15/41 Dormitory Authority of the State of New York, Insured Revenue Bonds, Rehabilitation 7/11 at 102.00 A2 Association Pooled Loan Program 1, Series 2001A, 5.000%, 7/01/23 – AMBAC Insured Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens 11/16 at 100.00 Baa3 Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005: 50 5.125%, 7/01/30 – ACA Insured 7/15 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured 7/15 at 100.00 N/R East Rochester Housing Authority, New York, Senior Living Revenue Bonds, Woodland Village 8/16 at 101.00 N/R Project, Series 2006, 5.500%, 8/01/33 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/11 at 101.00 N/R Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 7/16 at 101.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/16 at 100.00 N/R Needs Facilities Pooled Program, Series 2008-B1, 5.500%, 7/01/18 Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs 7/16 at 101.00 N/R Facilities Pooled Program Bonds, Series 2008-C1, 5.800%, 7/01/23 Total Long-Term Care Materials – 0.3% (0.2% of Total Investments) Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, 12/13 at 100.00 BBB International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) Tax Obligation/General – 13.6% (9.1% of Total Investments) Bath Central School District, Steuben County, New York, General Obligation Bonds, Series 2002, 6/12 at 100.00 A 4.000%, 6/15/18 – FGIC Insured 45 New York City, New York, General Obligation Bonds, Fiscal Series 1998H, 5.375%, 8/01/27 – 6/11 at 100.00 AA NPFG Insured New York City, New York, General Obligation Bonds, Fiscal Series 2005F-1, 5.000%, 9/01/19 – 9/15 at 100.00 AA SYNCORA GTY Insured New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 (UB) 6/16 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/16 (UB) 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2007D-1, 5.125%, 12/01/25 (UB) 12/17 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 35.4% (23.8% of Total Investments) Battery Park City Authority, New York, Senior Revenue Bonds, Series 2003A, 5.250%, 11/01/21 11/13 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/21 – AGM Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A, 11/12 at 100.00 AA+ 5.250%, 11/15/25 – AGM Insured Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 1/13 at 102.00 BBB 5.500%, 1/01/34 Nuveen Investments 47 Nuveen New York Dividend Advantage Municipal Fund 2 (continued) NXK Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: $ 1,140 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA $ 1,189,100 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.000%, 2/01/23 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 5/17 at 100.00 AAA Series 2007B, 5.000%, 11/01/30 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 11/17 at 100.00 AAA Series 2007C-1, 5.000%, 11/01/27 New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, 2/13 at 100.00 AAA Fiscal Series 2003D, 5.000%, 2/01/22 – NPFG Insured New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, 5/20 at 100.00 AAA Refunding Subordinate Lien Series 2010D, 5.000%, 11/01/25 New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A, 4/21 at 100.00 AA– 5.750%, 4/01/41 New York State Environmental Facilities Corporation, Infrastructure Revenue Bonds, Series 3/14 at 100.00 AA– 2003A, 5.000%, 3/15/21 New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, 12/17 at 100.00 AAA Series 2008A, 5.000%, 12/15/27 (UB) New York State Housing Finance Agency, State Personal Income Tax Revenue Bonds, Economic 9/15 at 100.00 AAA Development and Housing, Series 2006A, 5.000%, 3/15/36 New York State Municipal Bond Bank Agency, Buffalo, Special Program Revenue Bonds, Series 2001A: 5.250%, 5/15/23 – AMBAC Insured 5/11 at 100.00 A1 5.250%, 5/15/24 – AMBAC Insured 5/11 at 100.00 A1 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 10/17 at 100.00 AA 5.000%, 4/01/27 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, No Opt. Call AA 5.500%, 4/01/20 – AMBAC Insured (UB) New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003A-1, 5.250%, 6/01/22 – AMBAC Insured New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 Total Tax Obligation/Limited Transportation – 22.0% (14.8% of Total Investments) Albany Parking Authority, New York, Revenue Bonds, Series 2001A, 5.625%, 7/15/20 7/11 at 101.00 BBB+ Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2007B, 11/17 at 100.00 A 5.000%, 11/15/33 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D, 11/20 at 100.00 A 5.000%, 11/15/34 Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002A, 5.000%, 11/15/25 – FGIC Insured New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 B– Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ 1,500 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx 10/17 at 102.00 N/R $ 940,320 Parking Development Company, LLC Project, Series 2007, 5.875%, 10/01/46 50 New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 6/11 at 100.00 BB– British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK 8/12 at 101.00 B– Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 1/16 at 100.00 A3 Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) New York City Industrial Development Authority, New York, JetBlue: 50 5.000%, 5/15/20 (Alternative Minimum Tax) 5/12 at 100.00 B– 5.125%, 5/15/30 (Alternative Minimum Tax) 5/12 at 100.00 B– New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured (UB) Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 10/11 at 100.00 Baa1 International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA+ Eighth Series 2008, Trust 2920, 17.512%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eigth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Refunding Bonds, 11/12 at 100.00 Aa2 Series 2002B, 5.000%, 11/15/21 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue No Opt. Call Aa3 Refunding Bonds, Series 2002E, 5.500%, 11/15/20 – NPFG Insured Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue No Opt. Call Aa2 Refunding Bonds, Tender Option Bond Trust 1184, 9.175%, 5/15/16 (IF) Total Transportation U.S. Guaranteed – 6.9% (4.7% of Total Investments) (4) Albany Industrial Development Agency, New York, Revenue Bonds, St. Rose College, Series 2001A, 7/11 at 101.00 N/R (4) 5.375%, 7/01/31 (Pre-refunded 7/01/11) – AMBAC Insured Albany Parking Authority, New York, Revenue Bonds, Series 2001A, 5.625%, 7/15/20 7/11 at 101.00 BBB+ (4) (Pre-refunded 7/15/11) Dormitory Authority of the State of New York, Service Contract Bonds, Child Care Facilities 4/12 at 100.00 AA– (4) Development Program, Series 2002, 5.375%, 4/01/17 (Pre-refunded 4/01/12) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/11 at 101.00 Aa1 (4) Bonds, Fiscal Series 2001D, 5.500%, 6/15/17 (Pre-refunded 6/15/11) Total U.S. Guaranteed Utilities – 11.6% (7.8% of Total Investments) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured Nuveen Investments 49 Nuveen New York Dividend Advantage Municipal Fund 2 (continued) NXK Portfolio of Investments March 31, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ 900 Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, 6/13 at 100.00 A– $ 895,572 Series 2003, 5.250%, 6/01/27 (Alternative Minimum Tax) Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue 11/11 at 101.00 Baa2 Bonds, American Ref-Fuel Company of Niagara LP, Series 2001A, 5.450%, 11/15/26 (Mandatory put 11/15/12) (Alternative Minimum Tax) Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue 11/11 at 101.00 Baa2 Refunding Bonds, American Ref-Fuel Company of Niagara LP, Series 2001D, 5.550%, 11/15/24 (Mandatory put 11/15/15) Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/40 5/11 at 100.00 Aa2 Suffolk County Industrial Development Agency, New York, Revenue Bonds, Nissequogue Cogeneration Partners Facility, Series 1998: 5.300%, 1/01/13 (Alternative Minimum Tax) 7/11 at 100.00 N/R 5.500%, 1/01/23 (Alternative Minimum Tax) 7/11 at 100.00 N/R Total Utilities Water and Sewer – 0.8% (0.5% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/11 at 101.00 AAA Bonds, Fiscal Series 2001D, 5.500%, 6/15/17 $ 136,295 Total Investments (cost $136,943,958) – 148.7% Floating Rate Obligations – (13.5)% MuniFund Term Preferred Shares, at Liquidation Value – (42.1)% (5) Other Assets Less Liabilities – 6.9% Net Assets Applicable to Common Shares – 100% $ 89,933,705 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.3%. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 50 Nuveen Investments Statement of Assets & Liabilities March 31, 2011 (Unaudited) New York New York New York New York New York Performance Dividend Dividend Value Value 2 Plus Advantage Advantage 2 (NNY) (NYV) (NNP) (NAN) (NXK) Assets Investments, at value (cost $140,265,070, $ $33,069,839, $339,069,289, $197,137,043 and $136,943,958, respectively) Cash Receivables: Interest Investments sold — Deferred offering costs — — Other assets Total assets Liabilities Floating rate obligations — Unrealized depreciation on forward swaps — Payables: Common share dividends Interest — — — Offering costs — — MuniFund Term Preferred (MTP) shares, at liquidation value — — — Variable Rate Demand Preferred (VRDP) shares, at liquidation value — Accrued expenses: Management fees Other Total liabilities Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Auction Rate Preferred N/A N/A Unlimited Unlimited MTP — — — Unlimited Unlimited VRDP — — Unlimited — — N/A – Fund is not authorized to issue Auction Rate Preferred shares. See accompanying notes to financial statements. Nuveen Investments 51 Statement of Operations Six Months Ended March 31, 2011 (Unaudited) New York New York New York New York New York Performance Dividend Dividend Value Value 2 Plus Advantage Advantage 2 (NNY) (NYV) (NNP) (NAN) (NXK) Investment Income $ Expenses Management fees Auction fees — — — Dividend disbursing agent fees — Shareholders’ servicing agent fees and expenses 91 Interest expense and amortization of offering costs — Liquidity fees on VRDP shares — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of: Investments ) Forward swaps — ) — — — Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income N/A N/A — ) — From accumulated net realized gains N/A N/A — — — Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders N/A N/A — ) — Net increase (decrease) in net assets applicable to Common shares from operations $ ) $ ) $ ) $ ) $ ) N/A – Fund is not authorized to issue Auction Rate Preferred shares. See accompanying notes to financial statements. 52 Nuveen Investments Statement of Changes in Net Assets(Unaudited) New York Value (NNY) New York Value 2 (NYV) New York Performance Plus (NNP) Six Months Six Months Six Months Ended Year Ended Ended Year Ended Ended Year Ended 3/31/11 9/30/10 3/31/11 9/30/10 3/31/11 9/30/10 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) ) ) Change in net unrealized appreciation (depreciation) of: Investments ) ) ) Forward swaps — — ) — — — Distributions to Auction Rate Preferred Shareholders: From net investment income N/A N/A N/A N/A — ) From accumulated net realized gains N/A N/A N/A N/A — ) Net increase (decrease) in net assets applicable to Common shares from operations ) ) ) Distributions to Common Shareholders From net investment income ) From accumulated net realized gains ) ) — — ) ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares ) ) ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ ) $ $ N/A – Fund is not authorized to issue Auction Rate Preferred shares. See accompanying notes to financial statements. Nuveen Investments 53 Statement of Changes in Net Assets (Unaudited) (continued) New York New York Dividend Advantage (NAN) Dividend Advantage 2 (NXK) Six Months Six Months Ended Year Ended Ended Year Ended 3/31/11 9/30/10 3/31/11 9/30/10 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) ) Change in net unrealized appreciation (depreciation) of: Investments ) ) Forward swaps — Distributions to Auction Rate Preferred Shareholders: From net investment income ) ) — ) From accumulated net realized gains — ) — ) Net increase (decrease) in net assets applicable to Common shares from operations ) ) Distributions to Common Shareholders From net investment income ) From accumulated net realized gains ) ) — ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares ) ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 54 Nuveen Investments Statement of Cash Flows Six Months Ended March 31, 2011 (Unaudited) New York New York New York Performance Dividend Dividend Plus Advantage Advantage 2 (NNP) (NAN) (NXK) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ ) $ ) $ ) Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net — — Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in: Receivable for interest ) ) Receivable for investments sold Other assets ) Increase (Decrease) in: Payable for Auction Rate Preferred share dividends — ) — Payable for interest — 1 Accrued management fees ) ) ) Accrued other expenses ) ) ) Net realized (gain) loss from investments Change in net unrealized (appreciation) depreciation of investments Taxes paid on undistributed capital gains ) — ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs ) Increase (Decrease) in: Payable for offering costs — ) Auction Rate Preferred shares, at liquidation value — ) — MTP shares, at liquidation value — — Cash distributions paid to Common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) Cash and cash equivalents at the beginning of period Cash and Cash Equivalents at the End of Period Supplemental Disclosure of Cash Flow Information New York New York New York Performance Dividend Dividend Plus Advantage Advantage 2 (NNP) (NAN) (NXK) Cash paid for interest (excluding amortization of offering costs) $ $ $ See accompanying notes to financial statements. Nuveen Investments 55 Financial Highlights(Unaudited) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Discount from Net Common Beginning Investment Capital Shares Ending Common Net Income to Gains to Repur- Common Share Net Realized/ Common Common chased Share Ending Net Asset Investment Unrealized Share- Share- and Offering Net Asset Market Value Income Gain (Loss) Total holders holders Total Retired Costs Value Value New York Value (NNY) Year Ended 9/30: 2011(e) $ $ $ ) $ ) $ ) $ ) $ ) $
